Citation Nr: 1609192	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, currently diagnosed as bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Allen L. Poucher, Jr., Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to March 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When the case was previously before the Board in August 2013, the Board denied the Veteran's claims of entitlement to service connection for a chronic respiratory disorder, to include bronchitis, also claimed as inflammation of the windpipe, entitlement to service connection for a disorder characterized by chest tightness, with a loss of blood circulation, and entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder, dysthymic disorder, and/or anxiety, and remanded the issue currently before the Board.


FINDINGS OF FACT

In giving the Veteran the benefit of the doubt, it is at least as likely as not that his bilateral pes planus and plantar fasciitis had their onset during service and have continued ever since.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus and plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral pes planus and plantar fasciitis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.



Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for a bilateral foot disability because it began in service and has been present ever since.  A review of the service treatment records indicates that the Veteran's feet were examined and determined to be within normal limits at the March 1996 service entrance examination.  A July 1996 service treatment record indicates that the Veteran reported that during boot camp he had either sustained an injury and/or experienced pain in the arch of his foot.  The March 2000 service separation examination report notes clinical evaluation of the Veteran's feet was abnormal.  The diagnosis was pes planus.  Orthotics were recommended.  A diagnosis of plantar fasciitis was also made.  The separation examination report of medical history reflects that the Veteran reported foot problems.  

The post-service medical evidence includes an a private treatment record from February 2007 which notes that the Veteran was seen for bilateral foot pain.  It was noted that the Veteran reported being in the military for about four years.  He reported that during marches he would have a lot of pain in his feet, and that he still complains of pain to the feet, especially when he is walking and standing up.  The diagnosis was flat foot deformity.  An April 2007 private treatment record notes that the Veteran was seen for follow-up for his feet.  The diagnosis was bilateral pes planus with plantar fasciitis.  

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for pes planus/plantar fasciitis.  On the question of whether the Veteran currently has a diagnosis of pes planus/plantar fasciitis that began in service and has continued ever since, the Board notes that the service treatment records note normal feet at service entry, foot pain during service, and a finding of pes planus and plantar fasciitis at separation.  Additionally, the Veteran is competent to report matters within his own personal knowledge such as having ongoing similar foot pain since service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  It therefore follows that the evidence shows that bilateral pes planus/plantar fasciitis began during service and the Veteran is competent to report that it has persisted to the present. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in equipoise with respect to whether Veteran's pes planus/plantar fasciitis began in service and has persisted to the present.  Given the Veteran's service treatment records showing a diagnosis of pes planus/plantar fasciitis at service separation and his lay assertions of recurrent symptoms since service, as well as the lack of any evidence in the record contradicting the Veteran's assertions of continuous problems with his feet since his period of service, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records immediately after service confirming a diagnosis of pes planus/plantar fasciitis.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the first post-service evidence of foot problems is from February 2007, and at that time the Veteran reported having had ongoing symptoms since service.

The Board acknowledges that the September 2013 VA examiner opined that the Veteran's pes planus was likely missed on the service entrance examination.  The examiner then stated that if the Veteran developed pes planus during service, it would have likely occurred secondary to posterior tibial tendon dysfunction.  The examiner noted that on examination the Veteran was able to do heel rises and the tendon appeared intact on isolated testing.  The examiner therefore found that the pes planus did not occur in service or due to service, but rather was present and has continued along its natural course.  The examiner then went on to state that the "Veteran's plantar fasciitis may occur mutually exclusive or along with his plantar fasciitis.  Either way, this is a common, almost always self-limited and resolving condition in laypersons and I do not belielve [sic] it is due to service."

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion does not take into account the Veteran's report of an injury to or pain in his foot in service in July 1996, nor does the examiner address the Veteran's diagnosis of plantar fasciitis in service.  Additionally, as the Veteran has complained of ongoing foot problems since service, the examiner's opinion that plantar fasciitis is self-limiting and resolving in lay persons, does not address the ongoing nature of the Veteran's complaints.   

The Board notes that 38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id. (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one,"  Id., and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, neither pes planus nor plantar fasciitis was noted on the service entrance examination.  As such, the Veteran is presumed sound at service entrance.  Regarding whether the presumption of soundness may be rebutted in this case, the September 2013 VA examiner found that pes planus was likely missed on the entrance examination; however, the Board finds that such evidence does not rise to the level of clear and unmistakable evidence (obvious and manifest) establishing that pes planus and/or plantar fasciitis was present prior to service.  Moreover, the Board does not find that the Veteran's ability to perform heel rises at the September 2013 VA examination and the fact that the posterior tibial tendon appeared intact on examination in September 2013 to be clear and unmistakable evidence that the pes planus/plantar fasciitis was present prior to service.  Therefore, having not rebutted the presumption of soundness, the Veteran is presumed sound at service entrance and the claim proceeds on a direct service incurrence basis.

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral pes planus/plantar fasciitis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral pes planus/plantar fasciitis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


